FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARUSYAK HOVAKIMYAN,                              No. 08-72654

               Petitioner,                       Agency No. A097-356-378

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Arusyak Hovakimyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

         Substantial evidence supports the agency’s finding that Hovakimyan failed

to establish she suffered past persecution on account of a protected ground because

there is no evidence that she was raped because of her parents’ religious beliefs.

See Donchev v. Mukasey, 553 F.3d 1206, 1214-15 (9th Cir. 2009) (concluding the

petitioner’s mistreatment was not on account of a protected ground where there

were no contemporaneous declarations demonstrating the attackers’ motivation).

Accordingly, because Hovakimyan failed to demonstrate that she was persecuted

on account of a protected ground, we deny the petition as to her asylum and

withholding of removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir.

2009).

         Substantial evidence also supports the agency’s denial of CAT relief because

Hovakimyan has not established she would be tortured by or with the acquiescence

of the Armenian government. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th

Cir. 2008).

         Finally, because the BIA accepted Hovakimyan’s testimony as credible, her

motion to remand was rendered moot.


                                           2                                   08-72654
PETITION FOR REVIEW DENIED.




                       3      08-72654